SULLIVAN, Judge.
_JjOn September 16, 2005, the Defendant-Appellant, Bruce Traylor, pled guilty to distribution of cocaine, second degree battery, simple robbery and aggravated assault with a firearm. He was sentenced to serve six years for the distribution of cocaine conviction, four years for second degree battery, four years for simple robbery and four years for aggravated assault with a firearm. On March 22, 2006, the Defendant filed a Motion to Correct Sentence. The district court denied the motion as untimely filed.
The Defendant filed an application for post-conviction relief on June 19, 2006, al*124leging an error with his sentence. The district court denied the motion on June 19, 2006, stating that the Defendant’s claim did not allege a claim which, if established, would entitle him to relief.
The Defendant filed a “Notice and Motion of Appeal” for each case on June 27, 2006, appealing the denial of his post-conviction relief application and alleging that he did state a valid ground for relief. On June 27, 2006, the trial court signed an order granting the Defendant an appeal on each conviction.1
On September 7, 2006, this court issued a rule to show cause why the appeals should not be dismissed as the judgment at issue is not appealable. In response to the rule to show cause, Defendant’s counsel submitted a “Motion and Order for Extension to File Rule to Show Cause Brief’ which was granted by this court. Defense counsel did not file a brief in response to the rule to show cause within the extended deadline. | ¡.However, the Defendant has filed a pro se writ with this court seeking review of the judgment denying his request for post-conviction relief.
Accordingly, the appeals in this case are hereby dismissed.
APPEALS DISMISSED.

. Four separate bills of indictment were filed against the Defendant, resulting in four separate docket numbers. However, the Defendant entered his guilty plea pursuant to an agreement that encompassed all of the charges. The record does not indicate that the matters were ever consolidated and four separate appeals were lodged.